Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18. 
    PNG
    media_image1.png
    862
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    969
    727
    media_image2.png
    Greyscale
Taveira discloses “ 1. An image processing-based collision avoidance method for a flight vehicle, the method comprising: 
receiving an image from an input unit provided on the flight vehicle;  (see FIG. 1 where the uav can use a lidar and a camera to scan a object in a flight path 60 and detect if the uav is a payload carrying or if it is not like a tree)
detecting an interest region containing a moving object from the received image;  (see paragraph 35 where the drone can scan via cameras 236 a region of the object to determine if it has rotors and a payload and robotic equipment on the vehicle)
enlarging the interest region to identify a type of the moving object; and (see FIG. 3 where the uav can obtain image data in block 320 and then analyze the data and then determine that this is a UAV carrying a payload and if so then it moves further away from the UAV and if it is not a payload carrying vehicle then the uav can move closer for collision avoidance in blocks 306-350)
avoiding the moving object when the moving object is in a path of the flight vehicle, (see paragraph 36-38 and FIG. 3 where the uav can obtain image data in block 320 and then analyze the data and then determine that this is a UAV carrying a payload and if so then it moves further away from the UAV and if it is not a payload carrying vehicle then the uav can move closer for collision avoidance in blocks 306-350)
Taveira is silent but the ‘859 teaches “…wherein when the moving object is detected, 
the received image is filtered and the moving object is detected on the basis of movement in the filtered image”. (see abstract and claims 1-10 where when a moving image is detected that is a Uav and a blur is provided to the image to show the moving speed of the uav and where an intensity is based on the moving speed and the shutter speed of the camera); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘859 publication since the ‘859 publication teaches that filtering of the image showing the drone can be provided. The drone can be shaped and the background blurred according to a moving speed of the drone and the moving direction of the drone within the image and also being based on a shutter speed of the recording camera.  This can provide an effect to provide smoothness and also to make the image appear to be more natural so the UAV can be more readily apparent in terms of speed, direction, heading and the filtering can change based on these parameters. See abstract and paragraph 5-20 of the ‘859 publication.   
Claims 2-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18.
Taveira is silent but the ‘859 teaches “…2. The method of claim 1, wherein when the received image is filtered, the received image is binarized to generate a binarization 20 image, and then a first image and a second image are generated with respect to the binarization image, and a difference image between the first image and the second image is obtained”.  (see FIG. 8-9 where the shutter speed of the image is provided and a speed that is a moving speed of the uav is determined when the shutter speed is smaller than a threshold then a processor 116 does not blur the image, however, when the shutter speed is higher then the blurring is provided) 

Taveira is silent but the ‘859 teaches “…3. The method of claim 2, wherein the first image and the 38
second image are images obtained by applying different morphology operations. ”.  (see FIG. 8-9 where the shutter speed of the image is provided and a speed that is a moving speed of the uav is determined when the shutter speed is smaller than a threshold then a processor 116 does not blur the image, however, when the shutter speed is higher than the blurring is provided)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘859 publication since the ‘859 publication teaches that filtering of the image showing the drone can be provided. The drone can be shaped and the background blurred according to a moving speed of the drone and the moving direction of the drone within the image and also being based on a shutter speed of the recording camera.  This can provide an effect to provide smoothness and also to make the image appear to be more natural so the UAV can be more readily apparent in terms of speed, direction, heading and the filtering can change based on these parameters. See abstract and paragraph 5-20 of the ‘859 publication.   

Taveira is silent but the ‘859 teaches “…4. The method of claim 1, wherein among one or more
5 objects contained in the filtered image, an object of which at least one among a movement direction and a movement speed is different from that of the other objects is determined as the moving object. . ”.  (see FIG. 8-9 where the shutter speed of the image is provided and a speed that is a moving speed of the uav is determined when the shutter speed is smaller than a threshold then a processor 116 does not blur the image, however, when the shutter speed is higher than the blurring is provided)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘859 publication since the ‘859 publication teaches that filtering of the image showing the drone can be provided. The drone can be shaped and the background blurred according to a moving speed of the drone and the moving direction of the drone within the image and also being based on a shutter speed of the recording camera.  This can provide an effect to provide smoothness and also to make the image appear to be more natural so the UAV can be more readily apparent in terms of speed, direction, heading and the filtering can change based on these parameters. See abstract and paragraph 5-20 of the ‘859 publication.   

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in  further in view of European Patent Application Pub. No.: EP3161658B1 to Xie filed in 2014.  
Taveira is silent but Xie teaches “...5. The method of claim 1, wherein the movement in the filtered image is determined using an optical-flow technique”. (see paragraph 61-66)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Xie since Xie teaches that by using multiple camera images an optical flow of a done can be shown. This is advantageous and can show a flow data in 3d for modeling for navigation purposes for collision avoidance.   See paragraph 73-75 of Xie. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in further in view of Chinese Patent Pub. No.: CN108139799B that was filed in 2016.
The primary reference to Taveira is silent but the ‘799 teaches “….6. The method of claim 1, wherein movement in the interest region containing the moving object is tracked, and whether the moving object is in the path of the flight vehicle is identified”. (see abstract where the display device can select a region of interest and provide an enhanced display of the region of interest; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘799 Chinese Publication since the ‘799 teaches that by using a drone for capturing images and a head mounted device that receives the captured images via a data steam the user can enlarge areas of a region of interest that is captured by the drone.  Then an enhanced image in terms of depth and magnification can be provided based on a region of interest data input and coordinates. This can provide improved surveillance capabilities of the drone using multiple camera images for an AR virtual reality surveillance of a drone target.   See claims 1-8 and paragraph 1-19 of the ‘799. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in view of U.S. Patent No.: US9875592B1 to Erickson et al. that was filed in 2016.

The primary reference to Taveira is silent but Erickson et al. teaches “…7. The method of claim 1, wherein the interest region is enlarged and deep learning is performed so that the type of the moving object is identified”. (see col. 3, lines 1-12 and see col. 8, lines 1-40 where a scan of a person can be determined and the person can be determined to be a threat level above a threshold level and claims 1-10 where a first enlarged biometric image is taken and then second a camera can take a full body view of the person to determine they are a threat)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Erickson since Erickson et al. teaches that by using a drone a first biometric image can be taken and then a second full body view of a person can be taken to determine if the individual is a threat.  A facial expression and a body movement can be detected if the person indications of duress or emotional indicators. The threat can be denied access and refused authentication.  A threat can be reliably detected. See col. 9, line 1 to col. 10, line 20 and abstract. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in further in view of U.S. Patent No.: US10670696B2 to Parker that was filed in 2014. 
The primary reference to Taveira is silent but Parker teaches “…8. The method of claim 1, when avoiding the moving object, the flight vehicle automatically generates an avoidance path for the detected moving object on the basis of at least one
  piece of information among a position, a movement direction,
 
and a movement speed of the moving object”.  (see col. 19, line 55 to col. 20, 55 where 1 a bearing of the target can be determined, 2. The heading of the target, 3. The speed of the target, and the 4. payload and the 5. size and 6. shape of the target) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Parker since Parker et al. teaches that by using a drone can assess a deterrent action from a threat drone using a bearing of the target, heading and speed and size. Using a assessment based on data mining, a remediation action to deal with the threat can be provided.  Threats can be then tracked using an identifier and a countermeasure can be provided. See abstract and col. 19-20, and claims 1-16 of Parker. 

Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in view of European Patent Application Pub. No.: EP3447436B1 to Abramov that was filed in 2017. 
The primary reference to Taveira is silent but Abramov teaches “…9, The method of claim 1, wherein when the moving object is in the path of the flight vehicle, a warning of a risk of collision is transmitted”. (see paragraph 77 and claims 1-10 where the threat can be neutralized via a collision with a threat UAV)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Abramov since Abramov et al. teaches that a drone threat can be determined. For example, a drone can be a target and can be ready for a strafing pass.   Then a second drone can provide a defensive measure to intercept the drone and stop an attack.  See abstract and paragraph 76-87, 131-137 and claims 1-2 of Abramov. 

The primary reference to Taveira is silent but Abramov teaches “…10. The method of claim 1, wherein the input unit includes an electro-optic (EO) sensor. (see paragraph 84).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Abramov since Abramov et al. teaches that a drone threat can be determined. For example, a drone can be a target and can be ready for a strafing pass.   Then a second drone can provide a defensive measure to intercept the drone and stop an attack.  See abstract and paragraph 76-87, 131-137 and claims 1-2 of Abramov. 

Claims 11 and 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Canadian Patent Pub No.: CA 2975139 A1 to Ray et al. that was filed in 2017.

    PNG
    media_image1.png
    862
    642
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    969
    727
    media_image2.png
    Greyscale

Taveira discloses “ 11. An image-based collision avoidance system for a flight vehicle, 
the system comprising:
a forward image input unit obtaining 
a forward image of a direction in which the flight vehicle moves; (see FIG. 1 where the uav can use a lidar and a camera to scan an object in a flight path 60 and detect if the uav is a payload carrying or if it is not like a tree)
a moving-object tracking unit detecting and 
tracking a moving object in the forward image;  (see FIG. 3 where the uav can obtain image data in block 320 and then analyze the data and then determine that this is a UAV carrying a payload and if so then it moves further away from the UAV and if it is not a payload carrying vehicle then the uav can move closer for collision avoidance in blocks 306-350)
an avoidance path generation unit generating 
an avoidance path by using information on the detected moving object; and (see paragraph 36-38 and FIG. 3 where the uav can obtain image data in block 320 and then analyze the data and then determine that this is a UAV carrying a payload and if so then it moves further away from the UAV and if it is not a payload carrying vehicle then the uav can move closer for collision avoidance in blocks 306-350)
an output unit outputting the information on the detected moving object and the avoidance path, (see paragraph 36-38 and FIG. 3 where the uav can obtain image data in block 320 and then analyze the data and then determine that this is a UAV carrying a payload and if so then it moves further away from the UAV and if it is not a payload carrying vehicle then the uav can move closer for collision avoidance in blocks 306-350)

    PNG
    media_image3.png
    613
    862
    media_image3.png
    Greyscale
Taveira is silent but Ray teaches “…wherein the forward image input unit is provided on a vertical tail wing that is positioned on a first axis of the flight vehicle”.  (see FIG. 1-2 where the aircraft has a first and a second camera 2, 4 on the rear stabilizer wing). 
Taveira is silent but Ray teaches “…12. The system of claim 11, wherein the forward image
25 <input unit is composed of three electro-optic (EO) sensors.” (see FIG. 2 where a first camera is on the centerline and a second and third are on the right and the left sides of the vertical tail stabilizers or on the leading edges)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of RAY since RAY et al. teaches that an aircraft can include multiple cameras on the rear vertical stabilizer.  This can provide a view of the surroundings but also the wings and wing tips.  This can also provide a top down view of the entire aircraft to determine surroundings for collision avoidance and time to collision. See page 8-12. 

 
The primary reference to Taveira is silent but Ray teaches “13. The system of claim 12, wherein the forward image input unit is composed of, a first sensor that is positioned to be parallel to the
5 first axis of the flight vehicle; ” (see FIG. 2 where a first camera is on the centerline and a second and third are on the right and the left sides of the vertical tail stabilizers or on the leading edges)
a second sensor that is positioned on a right at an angle of 70 degrees with respect to the first sensor; and” (see FIG. 2 where a first camera is on the centerline and a second and third are on the right and the left sides of the vertical tail stabilizers or on the leading edges)
a third sensor that is positioned on a left at an angle of 70 degrees with respect to the first sensor. ” (see FIG. 2 where a first camera is on the centerline and a second and third are on the right and the left sides of the vertical tail stabilizers or on the leading edges)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of RAY since RAY et al. teaches that an aircraft can include multiple cameras on the rear vertical stabilizer.  This can provide a view of the surroundings but also the wings and wing tips.  This can also provide a top down view of the entire aircraft to determine surroundings for collision avoidance and time to collision. See page 8-12. 
Placing each sensor at the angles of 70 degrees with respect to the first sensor is an optimization of prior art conditions with routine benefits according to the parameters of Ray. 
Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Canadian Patent Pub No.: CA 2975139 A1 to Ray et al. that was filed in 2017 and in view of Chinese Patent Application Pub. No.: CN108549407B assigned to Harbin Institute of Technology of Weihai that was filed in 2018 (hereinafter “Harbin”).

    PNG
    media_image4.png
    527
    622
    media_image4.png
    Greyscale

The primary reference to Taveira is silent but Harbin teaches “…14. The system of claim 11, further comprising:
an assist flight vehicle information input unit, (see FIG. 4 where the aircraft fly in a drone convoy 1-3 with each of the drones in proximity to the second and third drones 1-3)
wherein the assist flight vehicle information input unit transmits information on an assist flight vehicle, which is received from an automatic dependent surveillance-broadcast (ADS-B) reception sensor, to the moving-object tracking unit”. (See FIG. 4 where the vehicle 1 is a lead and vehicles 2 and 3 are trailing aircraft) ;  (this is identified in step 3 where the formation control device of the design provides a spacing and an angle in a formation of the drones that includes a flock of birds where the formation is a v shaped wedge and a wedge angel and heading and an apex angle is provided with a spacing of 3.75 meters and maximum speed of 5 meters per second) (see claim 1 where a queue power and a speed and radius is provided with a formation power scope being at a minimal value in FIG. 1; plane longitudinal axis angle, as shown in the region D, E in attached drawing 1.
    PNG
    media_image5.png
    672
    497
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Harbin since Harbin et al. teaches that an aircraft drones can include a drafting configuration to save power in a formation based on a close drafting distance to each other. 


Taveira discloses “…15. The system of claim 14, further comprising: an information collection unit,
20 wherein the information collection unit collects information on the flight vehicle and the information on the assist flight vehicle, which are received, and provides the collected information to the avoidance path generation unit that generates information for generating the avoidance path. (see FIG. 3 where the uav can obtain image data in block 320 and then analyze the data and then determine that this is a UAV carrying a payload and if so then it moves further away from the UAV and if it is not a payload carrying vehicle then the uav can move closer for collision avoidance in blocks 306-350)”. 
Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Ray and in view of Harbin and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18.
 
 
Taveira is silent but the ‘859 teaches “…16. The system of claim 14, wherein the moving-object tracking unit detects an interest region containing the moving object from the forward image and enlarges the interest region to identify a type of the moving object. (see FIG. 8-9 where the shutter speed of the image is provided and a speed that is a moving speed of the uav is determined when the shutter speed is smaller than a threshold then a processor 116 does not blur the image, however, when the shutter speed is higher than the blurring is provided)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘859 publication since the ‘859 publication teaches that filtering of the image showing the drone can be provided. The drone can be shaped and the background blurred according to a moving speed of the drone and the moving direction of the drone within the image and also being based on a shutter speed of the recording camera.  This can provide an effect to provide smoothness and also to make the image appear to be more natural so the UAV can be more readily apparent in terms of speed, direction, heading and the filtering can change based on these parameters. See abstract and paragraph 5-20 of the ‘859 publication.   

 Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Ray and in view of Harbin and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18.

Taveira is silent but the ‘859 teaches “…17. The system of claim 16, wherein the moving-object tracking unit receives information on the interest region from the assist flight vehicle information input unit, and detects the moving object on the basis of at least one piece of
10 information among the information on the interest region and information on an analysis of the forward image. (see abstract and claims 1-10 where when a moving image is detected that is a Uav and a blur is provided to the image to show the moving speed of the uav and where an intensity is based on the moving speed and the shutter speed of the camera)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘859 publication since the ‘859 publication teaches that filtering of the image showing the drone can be provided. The drone can be shaped and the background blurred according to a moving speed of the drone and the moving direction of the drone within the image and also being based on a shutter speed of the recording camera.  This can provide an effect to provide smoothness and also to make the image appear to be more natural so the UAV can be more readily apparent in terms of speed, direction, heading and the filtering can change based on these parameters. See abstract and paragraph 5-20 of the ‘859 publication.   

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Ray and in view of Harbin and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18.

Taveira is silent but the ‘859 teaches “…18. The system of claim 16, wherein when the moving-object tracking unit detects the moving object,
15 the forward image is filtered, and
the moving object is detected on the basis of movement in the filtered image.” (see abstract and claims 1-10 where when a moving image is detected that is a Uav and a blur is provided to the image to show the moving speed of the uav and where an intensity is based on the moving speed and the shutter speed of the camera)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of the ‘859 publication since the ‘859 publication teaches that filtering of the image showing the drone can be provided. The drone can be shaped and the background blurred according to a moving speed of the drone and the moving direction of the drone within the image and also being based on a shutter speed of the recording camera.  This can provide an effect to provide smoothness and also to make the image appear to be more natural so the UAV can be more readily apparent in terms of speed, direction, heading and the filtering can change based on these parameters. See abstract and paragraph 5-20 of the ‘859 publication.   

Claim 19 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Ray and in view of Harbin and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in view of Erickson.

The primary reference to Taveira is silent but Erickson teaches “…19. The system of claim 16, wherein the moving-object
20 tracking unit enlarges the interest region and performs deep learning on the interest region to identify the type of the moving object. ”. (see col. 3, lines 1-12 and see col. 8, lines 1-40 where a scan of a person can be determined and the person can be determined to be a threat level above a threshold level and claims 1-10 where a first enlarged biometric image is taken and then second a camera can take a full body view of the person to determine they are a threat)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Erickson since Erickson et al. teaches that by using a drone a first biometric image can be taken and then a second full body view of a person can be taken to determine if the individual is a threat.  A facial expression and a body movement can be detected if the person indications of duress or emotional indicators. The threat can be denied access and refused authentication.  A threat can be reliably detected. See col. 9, line 1 to col. 10, line 20 and abstract. 

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. NO.: EP 3 735 622 B1 to Taveira et al. that was field in 2018 (hereinafter “Taveira”) and in view of Ray and in view of Harbin and in view of Japanese Patent Pub No.: JP 6543859 B1 that was filed in 3-22-18 and in view of Xie.

The primary reference to Taveira is silent but Xie teaches “…20. The system of claim 16, wherein movement in the
2 filtering image is determined using an optical-flow technique. ”. (see paragraph 61-66)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira of Qualcomm™ with the teachings of Xie since Xie teaches that by using multiple camera images an optical flow of a done can be shown. This is advantageous and can show a flow data in 3d for modeling for navigation purposes for collision avoidance.   See paragraph 73-75 of Xie. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668